 



Exhibit 10.46
SUBLEASE AGREEMENT
     This Sublease (this “Sublease”), made and entered into as of December 17,
2007, by and between ESS SUSA HOLDINGS, LLC, a Delaware limited liability
company (“Landlord”), and GTx, Inc. a Delaware corporation (“Tenant”).
     In consideration of the mutual covenants set forth herein, Landlord and
Tenant hereby agree as follows:
SUBLEASE ACKNOWLEDGMENT AND AGREEMENT
     Tenant acknowledges and agrees that this Sublease and all of Tenant’s
rights under this Sublease shall at all times be subject and subordinate to all
terms and provisions of that certain Lease Agreement between Landlord, as
successor in interest to SUSA Partnership, L.P., as tenant, and Moore Building
Associates LP or its successors or assigns, as landlord (“Primary Landlord”),
dated December 29, 1998, as amended by First Amendment and Second Amendment
(“Primary Lease”). Except as otherwise provided in this Sublease or to the
extent the terms of the Primary Lease are inconsistent with the express terms of
this Sublease, all rights and obligations of and limitations on “Tenant” under
the Primary Lease including, without limitation, payment of certain operating
expense reimbursements, lien prohibitions, maintenance, repair, alterations,
replacements and restoration obligations, required insurance coverages,
provision of services, cure rights, quiet possession and restrictions on use of
insurance and condemnation proceeds, shall be binding on, inure to the benefit
of and be the responsibility of Tenant as such relate to the Premises and
Tenant’s use thereof. Moreover, Tenant agrees that all indemnifications,
guaranties, releases, waivers and other obligations of Tenant hereunder shall
run to the benefit of and be enforceable by both Landlord and Primary Landlord
and that all notices and rights granted to or consents or approvals required by
“Landlord” hereunder shall also run to the benefit of Primary Landlord and shall
also require the consent and approval of Primary Landlord. Tenant hereby agrees,
if requested by Primary Landlord and as provided herein, to attorn to Primary
Landlord in all respects as the “Landlord” hereunder as if this Sublease was a
direct lease between Tenant and Primary Landlord from and after the date Primary
Landlord so requests. In the event of a default by Landlord as tenant under the
Primary Lease, Primary Landlord shall provide Tenant written notice of such
default and the opportunity to cure such default, however, in the event Primary
Landlord terminates the Primary Lease solely due to a default by Landlord
thereunder, Tenant shall attorn to Primary Landlord in all respects as the
“Landlord” hereunder and this Sublease shall become a direct lease between
Tenant and Primary Landlord from and after termination of the Primary Lease.
Tenant shall cure any and all then existing Tenant defaults under this Sublease,
if any. Notwithstanding any of the provisions of this Sublease or the Primary
Lease, neither conversion of this Sublease to a direct lease nor any assignment
of any rights or obligations hereunder shall in any manner release or modify the
obligations of Landlord to Primary Landlord under the Primary Lease.
BASIC TERMS AND DEFINITIONS
     1. The following definitions and basic terms shall be construed in
conjunction with and limited by the reference thereto in other provisions of
this Sublease:

             
 
  (a)   “Tenant’s Address”:   GTx, Inc.
 
          3 N. Dunlap St
 
          Memphis, TN 38163
 
          Attn: Mark Mosteller, VP, CFO
 
           
 
          With a copy to :
 
          GTx, Inc.
 
          3 N. Dunlap St
 
          Memphis, TN 38163
 
          Attn: Henry Doggrell, VP, General Counsel

  (b)   “Premises”: Floor _Seventh and Eighth floors___ of the Building.

1



--------------------------------------------------------------------------------



 



  (c)   “Building” The building located at 50 South Third Street, City of
Memphis, County of Shelby, Tennessee (also known for USPS purposes as Toyota
Center, 175 Toyota Plaza, Memphis, TN 38103)     (d)   “Land”: That certain land
described on Exhibit A.     (e)   “Rentable Area of Premises”: approximately
30,748 square feet comprised of 21,500 square feet on the seventh floor and
9,248 square feet on the eighth floor.     (f)   “Rentable Area of Building”:
174,700 square feet     (g)   “Term”: January 1, 2008 thru April 30, 2015.      
  Tenant shall have the option to cancel the lease effective 12/31/2010 upon six
months prior written notice and payment of $150,000.         Tenant shall have
the option to cancel the lease effective 12/31/2011 upon six months prior
written notice and payment of $75,000.         Tenant shall have the option to
cancel the lease effective 12/31/2012 upon six months prior written notice and
payment of $50,000.         Tenant shall have the option to cancel the lease
effective 12/31/2013 upon six months prior written notice and payment of
$50,000.00.     (h)   “Base Operating Expenses”: Equals the actual per square
foot amount of Operating Expenses for the calender year 2008, calculated under a
95% gross up method.     (i)   “Base Rent”: The monthly rent schedule shall be
as follows:

         
 
  1/1/2008-6/30/2008   $17,936.33 monthly
 
  7/1/2008-12/31/2008   $35,872.67monthly
 
  1/1/2009-12/31/2009   $37,153.83 monthly
 
  1/1/2010-12/31/2010   $38,435.00 monthly
 
  1/1/2011-12/31/2011   $40,997.33 monthly
 
  1/1/2012-12/31/2012   $43,559.67 monthly
 
  1/1/2013-12/31/2013   $44,840.83 monthly
 
  1/1/2014-4/30/2015   $46,122.00 monthly

  (j)   “Improvement Allowance”: None     (k)   “Security Deposit”: None     (l)
  “Guarantor”: None

(m) “Parking”: 75 unreserved parking spaces (with additional unreserved parking
spaces being provided pursuant to Section 46 of the Primary Lease and modified
by Section 13 of this Sublease) at a monthly cost of _$0.00___dollars per space
for such initial 75 spaces; and for any additional unreserved spaces, at a
monthly cost of $75.00 per space and, with such unreserved parking spaces being
provided pursuant to the terms and provisions of the Parking Sublicense
Agreement attached hereto as Exhibit E.
(n) “Rent Commencement Date”: January 1, 2008; provided that upon full execution
of this Sublease, Tenant shall pay January, February and March, 2008 Base Rent
in advance.
(o) “Tenant Improvements”: Those improvements to the Premises completed by
Tenant pursuant to Section 9 hereof.

2



--------------------------------------------------------------------------------



 



PREMISES
     2. Subject to and upon the terms, provisions and conditions herein,
Landlord subleases to Tenant and Tenant subleases from Landlord the Premises as
designated by the area outlined on Exhibit B in the Building which is commonly
known as Toyota Plaza, formerly the William R. Moore Building, subject to the
terms and provisions of the Primary Lease as such relates to the Premises and
Tenant’s use thereof. The Premises contain the number of square feet of Rentable
Area indicated in Section 1(e) and the Building contains the number of square
feet of Rentable Area indicated in Section 1(f). Tenant acknowledges that the
Rentable Area of the Premises contains an allocation of a portion of the common
areas of the Building and the Base Rent is based on Rentable Area which is
larger than the number of square feet physically contained in the Premises.
     The Rentable Area of the Premises is hereby stipulated for all purposes
hereof to be as set forth in Section 1(e) and such area shall not be adjusted as
a result of variations resulting from actual construction of the Premises for
occupancy so long as such work is done in accordance with the terms and
provisions of this Sublease.
AUTHORIZED USE
     3. Tenant shall use the Premises solely for general office purposes,
consistent with the uses of first class office buildings in the metropolitan
area where the Building is located, and for no other purpose other than related
or similar uses which may be deemed proper by Landlord.
TERM
     4. Subject to and upon the terms and conditions set forth herein, the Term
of this Sublease shall begin on January 1, 2008 (the “Commencement Date”).
     Unless otherwise terminated pursuant to this Sublease, the Term shall end
at 6:00 p.m. on April 30, 2015 (the “Termination Date”).
Tenant shall have the option to cancel the lease effective 12/31/2010 upon six
months prior written notice and payment of $150,000.
Tenant shall have the option to cancel the lease effective 12/31/2011 upon six
months prior written notice and payment of $75,000.
Tenant shall have the option to cancel the lease effective 12/31/2012 upon six
months prior written notice and payment of $50,000.
Tenant shall have the option to cancel the lease effective 12/31/2013 upon six
months prior written notice and payment of $50,000.00.
RENTAL PAYMENT
     5. Commencing on the Commencement Date and continuing thereafter throughout
the entire Term, Tenant agrees to pay Base Rent (defined below) as adjusted by
the Base Rent Adjustment (defined below) in accordance with this Section and
Section 6. Except for Base Rent for the months of January, February and
March 2008, which Tenant shall pay in advance to Landlord in accordance with
Section 1(n) hereof, Base Rent as adjusted by the Base Rent Adjustment shall be
due and payable in monthly installments on the first day of each calendar month
during the Term (subject to proration of the first and last month provided
below), in lawful money of the United States of America to Landlord’s address
set forth herein or such other address as Landlord may designate from time to
time in writing. Subject to the terms hereof, Tenant agrees to pay all rent and
other sums of money as shall become due from and payable by Tenant to Landlord
under this Sublease (collectively “Rent”) at the times and in the manner
provided in this Sublease, without abatement, demand, offset, deduction or
counterclaim unless otherwise expressly provided herein. If Tenant fails to pay
part or all of the Rent within seven (7) days after it is due, the Tenant shall
also pay (i) interest at the Default Rate (defined below) on the unpaid balance
from the date originally due until paid, plus (ii) a late charge equal to
$1,000. If the Term does not begin on the first day or end on the last day of a
calendar month, the installment of Base Rent for that partial month shall be
prorated be multiplying

3



--------------------------------------------------------------------------------



 



the monthly Base Rent by a fraction the numerator of which is the number of days
of the partial month included in the Term and the denominator of which is the
total number of days in the full calendar month.
RENT
     6. Tenant shall pay to Landlord, or with Landlord’s consent directly to
Primary Landlord, as the base rent for the Premises (the “Base Rent”) the amount
set in Section 1(i), subject to adjustment as hereinafter provided. Nothing
contained herein shall be construed at any time so as to reduce the Base Rent
payable hereunder below the amount set forth above.
     Base Rent shall be adjusted in accordance with the following provisions
(any such adjustment hereinafter the “Base Rent Adjustment”). Base Rent includes
a 2008 base year attributable to Base Operating Expenses as specified in Section
1(h) (“Base Operating Expenses”). In the event actual Operating Expenses are
below Base Operating Expenses, Tenant shall not be entitled to any credit or
offset in any manner. Upon receipt of Primary Landlord’s estimate, Landlord
shall provide Tenant with an estimate of Operating Expenses for the 2009
calendar year and each subsequent calendar year in the Term (each, an “Operating
Period”). If Operating Expenses (exclusive of Taxes) per square foot of Rentable
Area of the Premises during the 2009 Operating Period or each subsequent
Operating Period, as estimated by Primary Landlord, exceed Base Operating
Expenses (exclusive of Taxes), Tenant shall pay Base Rent for such Operating
Period equal to the Base Rent set forth above adjusted upward by an amount equal
to the product of (i) the difference between Operating Expenses per square foot
of Rentable Area of the Premises for such Operating Period and the Base
Operating Expenses, multiplied by (ii) the Rentable Area of the Premises. The
Base Rent Adjustment for 2009 shall not exceed 105% of the Base Operating
Expenses. Thereafter, the Base Rent Adjustment shall not exceed 105% of the
prior year’s Operating Expenses. This annual 5% limitation shall not apply to
insurance or utilities. Landlord shall pay any Base Rent Adjustment attributable
to Taxes and any special assessments paid in lieu of taxes that are in excess of
the 2008 base year attributable to Taxes.
     Landlord shall, within thirty (30) days after receipt by Primary Landlord,
furnish Tenant with a statement of the Base Operating Expenses and Operating
Expenses during each subsequent Operating Period as well as a computation of the
Base Rent Adjustment each as received by Landlord without adjustment of any type
(“Expense Statement”). Except as provided herein, failure of Landlord to provide
such statement within said time period shall not be a waiver of Landlord’s right
to collect any Base Rent Adjustment. If such statement shows that the actual
amount Tenant owes is more than the estimated Base Rent Adjustment paid by
Tenant, Tenant shall pay the difference within thirty (30) days after delivery
of the Expense Statement. If the Expense Statement shows that Tenant paid more
than the actual amount owed, Tenant shall receive a credit therefor within
thirty (30) days after delivery of the Expense Statement.
OPERATING EXPENSES
     7. “Operating Expenses” as used herein, shall mean all expenses, costs and
disbursements of every kind and nature relating to or incurred or paid by
Primary Landlord during any Operating Period in connection with the ownership,
operation, repair and maintenance of the Building, Land, all adjacent plaza
areas, equipment, fixtures and facilities used in connection therewith
(collectively, the “Project”) including, but not limited to, wages and salaries
of all employees directly engaged in the operation, maintenance or security of
the Project, including taxes, insurance and benefits relating thereto; the cost
of all labor, supplies, equipment, materials and tools used in the operation and
maintenance of the Project; management fees (not exceeding the standard for
first class office building in the relevant Memphis, Tennessee market area); the
cost of all legal and accounting expenses incurred in connection with the
ownership and operation of the Project; the cost of all utilities for the
Project, including, but not limited to, the cost of water, sewer, waste
disposal, gas, electricity and power for heating, lighting, air conditioning and
ventilating; the cost of all maintenance and service agreements for the Project,
including but not limited to, security service, window cleaning, elevator
maintenance and janitorial service; the cost of all insurance relating to the
Project (maintained consistent with other properties owned and operated by
Primary Landlord), including, but not limited to, the cost of fire and extended
coverage, rental loss or abatement and casualty and liability insurance

4



--------------------------------------------------------------------------------



 



applicable to the Project and Primary Landlord’s personal property used in
connection therewith, plus the cost of all deductible payments made by Primary
Landlord in connection therewith; Taxes (defined below); the cost of all license
and permit fees; the cost of repairs, refurbishing, restoration and general
maintenance; a reasonable amortization charge on account of any capital
expenditure, incurred in an effort (i) to comply with any applicable
governmental rule, regulation, law or otherwise, or (ii) to reduce the Operating
Expenses of the Project; and, all other items constituting operating and
maintenance costs in connection with the Project according to generally accepted
accounting principles. Except as specifically provided in the immediately
preceding sentence, Operating Expenses shall not include the following: (i)
depreciation, (ii) leasing commissions, (iii) repairs and restorations paid for
by the proceeds of any insurance policy, (iv) construction of improvements of a
capital nature, (v) income and franchise taxes other than that portion, if any,
of income and franchise taxes which, may hereafter be assessed and paid in lieu
of or as a substitute in whole or in part for Taxes, (vi) costs of utilities
directly charged to and reimbursed by Tenant or other tenants, including,
without limitation, the occupants of the Baseball Stadium, (vii) costs of
alterations of space or other improvements made by other tenants,
(viii) mortgage principal or interest payments on any initial construction or
acquisition of the Building and other capital expenditure items which are not
covered above as an Operating Expense, (ix) costs of repairs due to casualty or
condemnation that are reimbursed by third parties, (x) any income, estate,
inheritance or other transfer tax or excess profit, franchise, or similar taxes
on Primary Landlord’s business, (xi) all costs, including legal fees, relating
to the activities for the solicitation and execution of leases of space in the
Building, and (xii) any legal fees incurred by Landlord in enforcing its rights
under other leases for space in the Building. In an effort to normalize the
Operating Expenses, if less than one-hundred percent (100%) of the Rentable Area
of the Building is actually occupied during any Operating Period, Operating
Expenses shall be calculated under a ninety-five (95%) gross up method using
ANSI/BOMA standards as determined by Landlord. Tenant, at its cost, shall have
the right to inspect, in Primary Landlord’s offices, during Primary Landlord’s
usual business hours, within the sixty (60) day period following delivery of the
Expense Statement, Primary Landlord’s records of the Operating Expenses referred
to in such statement. If requested by Tenant, Landlord will cooperate in an
annual audit of the Operating Expense records at no cost to Landlord. Any such
excess shall be returned to the Tenant and any amounts due shall be paid Tenant
within thirty (30) days of delivery of the expense statement. If within such
sixty (60) day period neither party hereto delivers to the other party a notice
referring in reasonable detail to one or more errors in such statement, it shall
be deemed conclusively that the information set forth in the Expense Statement
is correct.
     “Taxes” means all ad valorem taxes, personal property taxes, payments in
lieu of taxes (“PILOT”) to and Central Business Improvement District Assessments
payable under the lease agreement between Primary Landlord and Memphis Center
City Revenue Finance Corporation (“MCCRFC”) with respect to the Building and all
other similar charges, if any, which are levied, assessed, or imposed upon or
become due and payable in connection with, or a lien upon, the land, the
Building or facilities used in connection therewith, and all taxes of whatsoever
nature that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in this definition of Taxes; but
excluding, however, taxes and assessments attributable to the personal property
of tenants and paid by such tenants as a separate charge. If a rental tax, gross
receipts tax or sales tax on rent is imposed on Primary Landlord by any
Governmental Authority (defined below), Tenant shall, as additional rent,
reimburse Landlord, at the same time as each monthly payment of Rent is due, an
amount equal to all such taxes Landlord is required to pay by reason of the Rent
paid hereunder, Taxes shall not include any historic tax credit recapture which
relates to the rehabilitation of the Building.
     Landlord and Tenant acknowledge that Primary Landlord has entered into a
payment in lieu of tax (PILOT) lease agreement with the MCCRFC (“PILOT Lease”).
In the event of a termination of the PILOT Lease solely due to a payment default
by Primary Landlord or a default by Primary Landlord to maintain required
insurance, Primary Landlord shall be solely responsible for the increase in
Taxes levied as a result of the termination of the PILOT Lease over the payments
required by the terms of the PILOT Lease if it had continued in force. So long
as Primary Landlord fully pays within any cure period all obligations under the
PILOT Lease, Tenant will have no claim against Landlord or Primary Landlord by
virtue of the occurrence of the termination of the PILOT Lease. Any Taxes
payable with respect to the Premises in excess of the 2008 base year amount
shall be paid by Landlord and Tenant shall have no liability therefor.
SECURITY DEPOSIT

5



--------------------------------------------------------------------------------



 



8. Landlord hereby waives any obligations of Tenant to deposit any funds as a
security deposit for the performance by Tenant of the terms, provisions and
conditions of this Sublease.
9. Intentionally Omitted
NOTICE ADDRESS
10.

         
 
  Landlord:    
 
  ESS SUSA HOLDINGS LLC    
 
  2795 E. Cottonwood Parkway, suite 400    
 
  Salt Lake City, UT 84121    
 
  Attn: Sr VP of Accounting    
 
       
 
  With copy to:    
 
  Extra Space Storage    
 
  2795 E. Cottonwood Parkway, suite 400    
 
  Salt Lake City, UT 84121    
 
  Attn: General Counsel    
 
       
 
  With copy to Primary Landlord:   And a Copy to:
 
  Moore Building Associates LP   Parkway Realty Services LLC
 
  c/o Parkway Moore LLC   Attn:
 
  Attn: Memphis Asset Manager   50 North Front Street
 
  188 East Capitol Street, Suite 1000   Morgan Keegan Tower
 
  Jackson, MS 39201   Memphis, TN 38103

     Prior to May 1, 2008, the address for notices to Tenant shall be the
address set forth for Tenant on the first page of this Sublease; beginning
May 1, 2008 and thereafter, the address for Tenant shall be the Premises. The
addresses stated herein shall be effective for all notices to the respective
parties until written notice of a change in address is given pursuant to the
provisions hereof. A notice, request, instruction or other documents shall be
deemed to be given (a) when delivered personally, (b) if sent by certified mail,
at the time of delivery or refusal of delivery as indicated on the return
receipt, or (c) if sent by overnight courier, at the time of delivery or refusal
of delivery as indicated on the records of or certificates provided by the
overnight delivery service.
OPTION TO EXTEND
11. Tenant shall have no option to extend this Sublease or direct Landlord to
extend the Primary Lease pursuant to sections 44 and 45 of the Primary Lease. In
the event Tenant desires to continue to lease the Premises, Tenant shall enter
into a lease directly with the Primary Landlord and Landlord shall have no
further obligations or liability under the Primary Lease or this Sublease.
12. INTENTIONALLY DELETED.
PARKING
13. During the Term of this Sublease, Tenant shall sublicense from Landlord 75_
parking spaces in the Parking Garage at no cost to Tenant, subject to rules and
regulations promulgated from time to time by Primary Landlord and Moore Garage
and in accordance with the terms and provisions of the sublicense agreement
attached hereto as Exhibit E. Notwithstanding the foregoing, in the event that
Tenant shall need any additional parking spaces, such spaces shall be
sublicensed from Landlord at a monthly rate of $75.00 per space, which spaces
shall also be subject to the rules and regulations promulgated from time to time
by Primary Landlord and Moore Garage

6



--------------------------------------------------------------------------------



 



and in accordance with the terms and provisions of the sublicense agreement
attached hereto as Exhibit E.
     In the event Tenant occupies the Offer Space as provided in Section 15
hereof, Tenant shall sublicense from Landlord additional unreserved parking
spaces in the Parking Garage at a rate to be mutually agreed upon between
Landlord and Tenant, the number of which shall be determined by dividing the
total square footage of the Offer Space (as defined in Section 15) by 400.
ROOFTOP ANTENNA
     14. Intentionally Deleted.
OPTION TO EXPAND
     15. As long as no Event of Default exists or is continuing under this
Sublease, Tenant shall have an on going right of first refusal (“ROFR”)
throughout the Term to lease the 3rd and 4th floor space of the Building (the
“ROFR”). Upon Landlord’s receipt of a bona fide written offer from a prospect
(“Offer Prospect”) to lease all or a portion of the space subject to the ROFR
(the “Offer Space”), Landlord will deliver the terms of this bona fide offer to
Tenant in writing (“Offer Notice”). The terms of the Offer Notice shall contain
(a) the base rental rate, (b) tenant improvement allowance, (c) other
concessions provided in the bona fide offer, (d) the lease commencement and
expiration and (f) the delineation and amount of the Offer Space. Tenant must
respond to Landlord on or within ten (10) business days of receipt of the Offer
Notice of its intent to accept the terms thereunder. If Tenant declines to
accept the terms of the Offer Notice, Landlord is free to lease the Offer Space
to the Offer Prospect on the same terms and conditions as the Offer Notice and
Tenant waives its right to such Offer Space, except as provided herein. In the
event Landlord does not lease the Offer Space to the Offer Prospect within
ninety (90) days after the expiration of such ten (10) business day period, the
Tenant’s right hereunder shall be restored as to the Offer Space.
     In the event Tenant accepts said Offer Notice, Tenant shall have thirty
(30) days to obtain financial and legal approval and shall amend this Sublease
to include the Offer Space, provided that the Base Rent on such Offer Space
shall be at the rate set forth in the Offer Notice.
CONFERENCE ROOM, KITCHEN, AND AUDIO VISUAL EQUIPMENT
     16. All equipment owned by Landlord and located in the Premises or the
Temporary Space (defined below) will remain for Tenant’s use throughout the Term
and the Temporary Space Term (defined below), respectively.
EARLY ACCESS
     17. Tenant will be provided access to the space for purposes of installing
phone, data, and furniture; provided Tenant provides an executed indemnification
agreement in favor of Landlord in form and substance reasonably agreed upon by
Landlord.
ADDITIONAL PROVISIONS
     18. No oral statements or prior written material not specifically
incorporated herein shall be of any force or effect. Tenant agrees that in
entering into and taking this Sublease, it relies solely upon the
representations and agreements contained in this Sublease and no others. This
Sublease, including the Exhibits which are attached hereto and a part hereof for
all purposes, constitutes the whole agreement of the parties and shall in no way
be conditioned, modified or supplemented except by a written agreement executed
by and delivered to both parties.
DEFAULT OF PRIMARY LANDLORD
     19. If Primary Landlord fails to perform an obligation or provide a service
which Primary Landlord is required by the Primary Lease to perform or provide,
then Landlord’s sole obligation is to cooperate with Tenant, and to use
reasonable efforts, without, however, incurring any liabilities or expenses, by
taking whatever action shall

7



--------------------------------------------------------------------------------



 



be reasonably required, to enforce for the benefit of Tenant the obligations of
Primary Landlord to Landlord under the Primary Lease insofar as they relate to
the Premises and/or the Temporary Space.
ALTERATIONS
     20. In connection with any alterations (as defined in Section 16 of the
Primary Lease) desired to be made by Tenant to the Premises and/or the Temporary
Space, the terms of Section 16 shall be applicable to this Sublease. Tenant
shall also obtain the Landlord’s prior written consent to the making of any
alterations, changes or additions, notwithstanding the cost thereof. Landlord
agrees, subject to the Primary Lease, to consider such request concurrently with
the Primary Landlord, provided Tenant makes concurrent requests for such consent
to Primary Landlord and to Landlord. Tenant shall, provided Primary Landlord
cooperates with Tenant, contact Primary Landlord directly for the Primary
Landlord’s consent, if required. In securing Landlord’s consent to such
alterations, changes or additions, Tenant shall only be required to submit to
Landlord those plans, specifications and information also submitted to Primary
Landlord to secure its consent. Any consent of the Primary Landlord of such
alterations shall be deemed to be approval of such alterations by the Landlord.
DEFAULTS OF TENANT AND LANDLORD
     21. If Tenant shall default in the performance of any of its obligations
under this Sublease, other than its obligation to pay Rent to Landlord,
Landlord, without being under any obligation to do so and without thereby
waiving such default, shall have the right, upon reasonable notice (except in an
emergency or where delay could result in a default under the Primary Lease), to
cure such default for the account and at the expense of Tenant without prior
notice in the case of emergency and, in all other cases, upon five (5) business
days’ written notice by Landlord to Tenant.
     If Landlord shall default in the performance of any of its obligations
under the Primary Lease, Tenant, without being under any obligation to do so and
without thereby waiving such default, shall have the right, upon reasonable
notice (except in an emergency or where delay could result in a default under
the Primary Lease), to cure such default for the account and at the expense of
Landlord without prior notice in the case of emergency and, in all other cases,
upon five (5) business days’ written notice by Tenant to Landlord. Any sums
expended by Tenant (including reasonable attorney’s fees) in curing Landlord’s
defaults under the Primary Lease shall be reimbursed by Landlord to Tenant upon
demand, or at Tenant’s option, may be setoff against any Base Rent or any other
payments to be paid by Tenant hereunder to Landlord.
NOTICES
     22. Tenant shall promptly furnish Landlord with copies of all notices
relating to the Premises and/or the Temporary Space which Tenant shall receive
from Primary Landlord, and Landlord shall promptly furnish Tenant with copies of
all notices relating to the Premises and/or the Temporary Space which Landlord
receives from Primary Landlord.
CASUALTY OR CONDEMNATION
     23. Notwithstanding any contrary provision of the Sublease or the
provisions of the Primary Lease herein incorporated by reference, and in
addition to any and all other rights thereunder, Tenant shall have the right, at
Tenant’s option, regarding any casualty or condemnation that is not the result
of the willful or intentional misconduct of Tenant or its employees, agents,
contractors or invitees: (i) to abate the Rent for the period and
proportionately to the extent that such casualty to or condemnation of the
Project, the Building and/or the Premises prevents access to the Premises,
disrupts the business operations of Tenant in the Premises, and/or otherwise
substantially inhibits the extent and purposes of Tenant’s use of the Premises
prior thereto, or (ii) to terminate the Sublease (x) if such casualty to the
Premises requires more than four (4) months to restore or repair, or (y) if such
casualty to or condemnation of the Project, the Building and/or the Premises
prevents access to the Premises, disrupts the business operations of Tenant in
the Premises, and/or otherwise substantially inhibits the extent and purposes of
Tenant’s use of the Premises prior thereto, for a period of more than four
(4) months.

8



--------------------------------------------------------------------------------



 



INDEMNIFICATION
     24. Intentionally Deleted.
SUBORDINATION
     25. Tenant acknowledges that this Sublease is subject and subordinate to
the Primary Lease and, to the extent that the Primary Lease is also subject and
subordinate to the hereinafter described instruments, this Sublease shall be
subject and subordinate to all ground and underlying leases and all mortgages
which might now or hereafter affect the Primary Lease (provided that Tenant
shall have the right to request and receive a customary non-disturbance
agreement from the existing mortgage holder), the leasehold estate thereby
created or the real property of which the Premises form a part, and to any and
all renewals, modifications, consolidations, replacements and extensions
thereof. Subject to Section 28 hereof, Landlord shall have the right to modify
the Primary Lease without Tenant’s prior consent, provided, that if the
modification in question would materially affect any right or obligation of
Tenant hereunder or would materially affect the Premises and/or the Temporary
Space and/or the Sublease then such modification shall not be effective against
Tenant without Tenant’s prior written consent.
ATTORNMENT
     26. Intentionally Deleted.
QUIET POSSESSION
     27. Landlord covenants that Tenant, on paying the Rent and performing all
the terms, covenants and conditions of this Sublease, may peacefully and quietly
have, hold and enjoy the Premises and the Temporary Space for the Term, free
from any hindrance by Landlord, but subject to the exceptions, reservations and
conditions hereof.
LEASE AGREEMENT
     28. Landlord hereby represents that, to the best of its knowledge, the
Primary Lease is valid and in full force and effect. Landlord further represents
that to the best of its knowledge, no default exists under the terms of the
Primary Lease, nor has any notice thereof been given by Primary Landlord to
Landlord. The representations made in this Section shall be true and accurate as
of the Commencement Date. Landlord agrees that it will not enter into any
modification, termination or other agreement or take or omit to take any action
with respect to the Primary Lease that would prevent or adversely affect the use
by Tenant of the Premises and/or the Temporary Space in accordance with the
terms of this Sublease or increase the obligations of Tenant hereunder during
the respective term thereof. Landlord agrees to perform all of its obligations
as tenant under the Primary Lease as and when due, except to the extent
expressly assumed by Tenant with respect to the Premises and/or the Temporary
Space pursuant to the terms of this Sublease. Landlord agrees to use its
reasonable efforts to assure performance by Primary Landlord of its obligations
under the Primary Lease. Landlord further represents that Tenant shall be
entitled to the same level of services to which Landlord is entitled under the
Primary Lease and/or actually receiving from Primary Landlord notwithstanding
any silence of the Primary Lease as to such services, including without
limitation those services set forth in Section 11 of the Primary Lease and
security services provided for the Project and/or the Premises by Landlord, at
the level of such services provided as of the Commencement Date. If such
services should be discontinued or reduced, such discontinuation or reduction
shall be an Event of Default by Landlord resulting, inter alia and at the option
of Tenant, in the right of Tenant to terminate the Sublease or to engage in
self-help for the provision of such services and abate Rent by the reasonable
expense thereof; provided that Tenant shall give Landlord ten (10) business days
prior written notice of such discontinuance or reduction prior to declaring an
Event of Default.
TEMPORARY OCCUPANCY
     29. (a) Landlord shall permit Tenant to occupy the area of the third floor
of the Building, consisting of approximately five thousand (5,000) rentable
square feet of floor area, as more particularly delineated on Exhibit G attached
hereto and made a part hereof (the “Temporary Space”), for the authorized use as
set forth in Section 3 of this Sublease for the period commencing on the
Commencement Date and ending on the earliest of (i)

9



--------------------------------------------------------------------------------



 



Tenant’s relocation of all operations from the Temporary Space to the Premises,
such relocation to be completed within twenty (20) business days following the
substantial completion of construction of the Tenant Improvements or
(ii) March 31, 2008 in the event that Tenant has declined to accept the terms of
an Offer Notice, pursuant to the procedure set forth in Section 15 of the
Sublease, regarding all or a portion of the Temporary Space (the “Temporary
Space Term”).
          (b) No Rent shall be charged or due and payable regarding the
Temporary Space during the Temporary Space Term.
          (c) Except as otherwise provided in Section 29(b) above, all rights
and obligations of and limitations on Tenant under this Sublease, including,
without limitation, lien prohibitions, maintenance, repair, alterations,
replacements and restoration obligations, required insurance coverages,
provision of services, cure rights, quiet possession, and restrictions on use of
insurance and condemnation proceeds, and all obligations of and limitations on
Landlord hereunder, regarding the Premises shall apply with equal force and
effect regarding the Temporary Space.
          (d) If Tenant has not vacated the Temporary Space following the
expiration of the Temporary Space Term, the provisions of Section 29(b) above
shall no longer apply, Landlord shall sublease to Tenant and Tenant shall
sublease from Landlord the Temporary Space for the authorized use on a
month-to-month basis thereafter, and Tenant shall pay to Landlord, or with
Landlord’s consent directly to Primary Landlord, Base Rent for the Temporary
Space at the same rate per rentable square foot as for the Premises, as it may
be adjusted in accordance with Section 6 of this Sublease; provided that in the
event that Tenant has declined to accept the terms of an Offer Notice regarding
all or a portion of the Temporary Space, then Landlord shall be under no
obligation to sublease the space to Tenant and may begin eviction proceedings
immediately upon the expiration of the Temporary Space Term.
          (e) With respect to the installations, removal, replacement or use of
any communication or computer wires, cables and related devices as defined in
the Primary Lease as Lines, Tenant shall have the right to construct a computer
or communication closet or cage to house the Lines in the Temporary Space for
use during the Temporary Space Term and for any Term applicable to any Offer
Space as described in Section 15 hereof. Any new Lines installed by Tenant or
existing Lines utilized by Tenant in the Premises, the Temporary Space or Offer
Space shall be removed by Tenant at the option of Landlord upon termination of
this Sublease at Tenant’s cost in accordance with Section 13 of the Primary
Lease. Any existing Lines not used by Tenant in the Premises, the Temporary
Space and/or the Offer Space shall be removed by Landlord at Landlord’s cost at
the option of Tenant upon reasonable notice to Landlord.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Sublease is hereby executed as of the date first
above set forth.

                      Landlord:    
 
                    ESS SUSA HOLDINGS, LLC,
a Delaware limited liability company    
 
                    By:   Extra Space Storage LLC, sole member    
 
               
 
      By:   /s/ Charles L. Allen
 
   
 
      Name:   Charles L. Allen    
 
      Title:   Manager    
 
                    Tenant:    
 
                    GTx, Inc.
a Delaware corporation    
 
                    By:   /s/ Henry P. Doggrell                       Name:  
Henry P. Doggrell         Title:   Vice President, General Counsel and Secretary
   

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Parcel 14: Moore Building
Beginning at a point in the easterly right of way line of South Third Street (66
ft. R.O.W.) a distance of 158.17 ft. northeastwardly, as measured along said
easterly right of way line, from its tangent intersection with the northerly
right of way line of Union Avenue (80 ft. R.O.W.); thence North 20 degrees, 38
minutes, 10 seconds East along said easterly right of way line a distance of
148.95 ft. to a point; thence South 69 degrees, 31 minutes, 15 seconds East a
distance of 149.45 ft. to a point; thence South 20 degrees, 38 minutes, 10
seconds West a distance of 148.91 ft. to a point; thence North 69 degrees, 32
minutes, 16 seconds West a distance of 149.45 ft. to the point of beginning.





--------------------------------------------------------------------------------



 



EXHIBIT B-1
PICTURE OF FLOOR PLAN — 7TH FLOOR





--------------------------------------------------------------------------------



 



EXHIBIT B-2
PICTURE OF FLOOR PLAN — 8TH FLOOR





--------------------------------------------------------------------------------



 



EXHIBIT C
CLEANING AND JANITORIAL SERVICES

             
NIGHTLY
    1.     Empty all waste receptacles, clean as necessary.
CLEANING
    2.     Vacuum all carpeted traffic areas and other areas as needed.
 
    3.     Dust furniture, files, fixtures, etc.
 
    4.     Damp wipe and polish all glass furniture tops.
 
    5.     Remove finger marks and smudges from vertical surfaces.
 
    6.     Clean all water coolers.
 
    7.     Sweep all private stairways nightly, vacuum if carpeted.
 
    8.     Damp mop spillage in office and public areas as required.
 
           
WEEKLY
  1.   Twice weekly, detail vacuum all rugs and carpeted areas.
CLEANING
    2.     Once weekly, dust all cleared surfaces of furniture, files, fixtures,
etc.
 
           
WASH ROOMS
    1.     Damp mop, rinse and dry floors nightly.
(NIGHTLY)
  2.   Scrub floors as necessary.
 
    3.     Clean all mirrors, bright work and enameled surfaces nightly.
 
    4.     Wash and disinfect all fixtures.
 
    5.     Damp wipe and disinfect all partitions, tile walls, etc.
 
    6.     Empty and sanitize all receptacles.
 
    7.     Fill toilet tissue, soap, towel, and sanitary napkin dispensers.
 
    8.     Clean flushometers and other metal work.
 
    9.     Wash and polish all wall partitions, tile walls and enamel surfaces
from trim to floor monthly.
 
    10.     Vacuum all louvers, ventilating grilles and dust light fixtures
monthly.
 
           
FLOORS
    1.     Ceramic tile, marble and terrazzo floors to be swept nightly and
washed or scrubbed as necessary.
 
    2.     Vinyl floors and bases to be swept nightly.
 
    3.     Tile floors to be waxed and buffed monthly.
 
    4.     All carpeted areas and rugs to be detailed vacuumed twice weekly and
all carpeted traffic areas and other areas as needed to be vacuumed nightly.
 
    5.     Carpet shampooing will be performed at Tenant’s request and billed to
Tenant.
 
           
GLASS
    1.     Clean inside of all perimeter windows as needed, but not more
frequently than once every eighteen (18) months.
 
    2.     Clean outside of all perimeter windows as needed, but not more
frequently than once every eighteen (18) months.
 
    3.     Clean glass entrance doors and adjacent glass panels nightly.
 
           
HIGH DUSTING
    1.     Dust and wipe clean all closet shelving when empty.
(QUARTERLY)
    2.     Dust all picture frames, charts, graphs, etc.
 
    3.     Dust clean all vertical surfaces.
 
    4.     Damp dust all ceiling air conditioning diffusers.
 
    5.     Dust the exterior surfaces of lighting fixtures.
 
           
DAY SERVICE
    1.     Check men’s washrooms for toilet tissue replacement.
 
    2.     Check ladies’ washrooms for toilet tissue and sanitary napkin
replacements.
 
    3.     Supply toilet tissue, soap and towels in men’s and ladies’ washrooms.

Neither Landlord nor the janitorial company will be responsible for removing
items from surfaces in order to dust them. It is understood that while dusting
is completed nightly in the common areas, it is only completed in the Premises
once a week and on no particular day. In addition, neither Landlord nor the
janitorial company will be responsible for moving, dusting or cleaning any
computer, copier, printer or other office equipment. Notwithstanding anything
herein to the contrary, it is understood that no services of the character
provided for in this Exhibit shall be performed on Saturdays, Sunday or
Holidays.





--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS OF BUILDING
     1. No smoking shall be permitted within any portion of the Building or
within twenty (20) feet of the Building’s exterior doors, including tenant
spaces and common areas.
     2. Landlord may provide and maintain a directory for all tenants of the
Building. No signs, advertisements or notices visible to the general public
shall be permitted within the Project without the prior written consent of
Landlord. Landlord shall have the right to remove any such sign, placard,
picture, advertisement, name or notice placed in violation of this rule without
notice to and at the expense of the applicable tenant.
     3. Sidewalks, doorways, vestibules, halls, stairways and other similar
areas shall not be obstructed by tenants or used by any tenant for any purpose
other than ingress and egress to and from the leased premises and for going from
one to another part of the Building. At no time shall any tenant permit its
employees, agents, contractors or invitees to loiter in common areas or
elsewhere in or about the Building or Project.
     4. Corridor doors, when not in use, shall be kept closed.
     5. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags, food or other unsuitable
material shall be thrown or placed therein. Every tenant shall be responsible
for ensuring that its employees, agents, contractors and invitees utilize Common
Area restrooms in accordance with generally accepted practices of health,
cleanliness and decency.
     6. Landlord shall provide all locks for doors into each tenant’s leased
area, and no tenant shall place any additional lock or locks on any door in its
leased area without Landlord’s prior written consent. Two keys for each lock on
the doors in each tenant’s leased area shall be furnished by Landlord.
Additional keys shall be made available to tenants at the cost of the tenant
requesting such keys. No tenant shall have any duplicate keys made except by
Landlord. All keys shall be returned to Landlord at the expiration or earlier
termination of the applicable lease.
     7. A tenant may use microwave ovens and coffee brewers in kitchen or break
areas. Except as expressly authorized by Landlord in writing, no other
appliances or other devices are permitted for cooking or heating of food or
beverages in the Building. No portable heaters, space heaters or any other type
of supplemental heating device or equipment shall be permitted in the Building.
All tenants shall notify their employees that such heaters are not permitted.
     8. All tenants will refer all contractors, subcontractors, contractors’
representatives and installation technicians who are to perform any work within
the Building to Landlord before the performance of any work. This provision
shall apply to all work performed in the Building including, but not limited to
installation of telephone and communication equipment, medical type equipment,
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building.
     9. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by a tenant of any heavy equipment, bulky material or
merchandise which require the use of elevators, stairways, lobby areas or
loading dock areas, shall be restricted to hours designated by Landlord. A
tenant must seek Landlord’s prior approval by providing in writing a detailed
listing of any such activity. If approved by Landlord, such activity shall be
performed in the manner stated by Landlord.
     10. All deliveries to or from the Building shall be made only at such
times, in the manner and through the areas, entrances and exits designated by
Landlord.
     11. No portion of any tenant’s leased area shall at any time be used for
sleeping or lodging quarters. No birds, animals or pets of any type, with the
exception of guide dogs accompanying visually impaired persons, shall be brought
into or kept in, on or about any tenant’s leased area.

 



--------------------------------------------------------------------------------



 



     12. No tenant shall make or permit any loud or improper noises in the
Building or otherwise interfere in any way with other tenants or persons having
business with them.
     13. Each tenant shall endeavor to keep its leased area neat and clean.
Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
stairways or other common areas, nor shall tenants place any trash receptacles
in these areas.
     14. No tenant shall employ any person for the purpose of cleaning other
than the authorized cleaning and maintenance personnel for the Building unless
otherwise approved in writing by Service Provider. The work of cleaning
personnel shall not be hindered by a tenant after 5:30 PM local time, and such
cleaning work may be done at any time when the offices are vacant. Exterior
windows and common areas may be cleaned at any time.
     15. To insure orderly operation of the Building, Service Provider reserves
the right to approve all concessionaires, vending machine operators or other
distributors of cold drinks, coffee, food or other concessions, water, towels or
newspapers. No tenant shall install a vending machine in the Building without
obtaining Service Provider’s prior written approval, which shall not be
unreasonably withheld; provided, however, any vending machine installed in the
Building shall not exceed the weight load capacity of the floor where such
machine is to be installed; and, Service Provider reserves the right to require
that such vending machine be separately metered in accordance with this Service
Agreement, and that such vending machine be equipped with an automatic device
that reduces the power consumption of such machine during non-peak hours of use
of such machine.
     16. Service Provider shall not be responsible to tenants, their agents,
contractors, employees or invitees for any loss of money, jewelry or other
personal property from the leased premises or public areas or for any damages to
any property therein from any cause whatsoever whether such loss or damage
occurs when an area is locked against entry or not.
     17. All tenants shall exercise reasonable precautions in protection of
their personal property from loss or damage by keeping doors to unattended areas
locked. Tenants shall also report any thefts or losses to the Building Manager
and security personnel as soon as reasonably possible after discovery and shall
also notify the Building Manager and security personnel of the presence of any
persons whose conduct is suspicious or causes a disturbance. The tenant shall be
responsible for notifying appropriate law enforcement agencies of any theft or
loss of any property of tenant or its employees, agents, contractors, or
invitees.
     18. All tenants, their employees, agents, contractors and invitees may be
called upon to show suitable identification and sign a building register when
entering or leaving the Building at any and all times designated by Service
Provider form time to time, and all tenants shall cooperate fully with Building
personnel in complying with such requirements.
     19. No tenant shall solicit from or circulate advertising material among
other tenants of the Building except through the regular use of the U.S. Postal
Service. A tenant shall notify the Building Manager or the Building personnel
promptly if it comes to its attention that any unauthorized persons are
soliciting from or causing annoyance to tenants, their employees, guests or
invitees.
     20. Service Provider reserves the right to deny entrance to the Building or
remove any person or persons from the Building in any case where the conduct of
such person or persons involves a hazard or nuisance to any tenant of the
Building or to the public or in the event or other emergency, riot, civil
commotion or similar disturbance involving risk to the Building, tenants or the
general public.
     21. Unless expressly authorized by Service Provider in writing, no tenant
shall tamper with or attempt to adjust temperature control thermostats in the
Building. Upon request, Service Provider shall adjust thermostats as required to
maintain the Building Standard temperature.

 



--------------------------------------------------------------------------------



 



     22. All requests for overtime air conditioning or heating must be submitted
in writing to the Building management office by noon on the day desired for
weekday requests, by noon Friday for weekend requests, and by noon on the
preceding business day for Holiday requests.
     23. Tenants shall only utilize the termite and pest extermination service
designated or approved by Service Provider.
     24. No tenant shall install, operate or maintain in its leased premises or
in any other area of the Building, any electrical equipment which does not bear
the U/L (Underwriters Laboratories) seal of approval, or which would overload
the electrical system or any part thereof beyond its capacity for proper,
efficient and safe operation as determined by Service Provider, taking into
consideration the overall electrical system and the present and future
requirements therefor in the Building.
     25. Parking in the Parking Facility shall be in compliance with all parking
rules and regulations including any sticker or other identification system
established by Service Provider. Failure to observe the rules and regulations
shall terminate an individual’s right to use the Parking Facility and subject
the vehicle in violation to removal and/or impoundment. Parking stickers or
other forms of identification supplied by Service Provider shall remain the
property of Service Provider and not the property of a tenant and are not
transferable. The owner of the vehicle or its driver assumes all risk and
responsibility for damage, loss or theft to vehicles, personal property or
persons while such vehicle is in the Parking Facility.
     26. Each tenant shall observe Service Provider’s reasonable rules with
respect to maintaining standard window coverings at all windows in its leased
premises so that the Building presents a uniform exterior appearance. Each
tenant shall ensure that to the extent reasonably practical, window coverings
are closed on all windows in its leased premises while they are exposed to the
direct rays of the sun.
     27. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Service
Provider for such purposes and except as may be needed or used by a physically
handicapped person.
     28. Landlord reserves the right to rescind any of these rules and
regulations and to make such other and further rules and regulations as in its
judgment shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the tenants and their agents,
employees and invitees, which rules and regulations, when made and written
notice thereof is given to a tenant, shall be binding upon it in like manner as
if originally herein prescribed.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Parking Sublicense Agreement
     This Parking Sublicense Agreement (this “Agreement”) is made and entered
into as of the ___ day of December, 2007 (“Effective Date”), by and between ESS
SUSA Holdings LLC, a Utah limited liability company (“Licensor”), and GTx, Inc.,
a Delaware corporation (“Licensee”).
     WHEREAS, Licensor has entered into that certain Parking License Agreement
with Moore Garage LLC (“Owner”) dated as of December 29, 1998, as amended (the
“Parking License”) pursuant to which Licensor was granted a license to use up to
260 parking spaces in a certain parking facility situated upon real property
situated at the northeast corner of Monroe Avenue and Third Street in Memphis,
Tennessee (the “Parking Facility”); and
     WHEREAS, Licensee desires to obtain from Licensor, and Licensor is willing
to grant to Licensee, a sublicense for the use of 75 parking spaces in the
Parking Facility, subject to and in accordance with the terms and conditions set
forth in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), the mutual covenants and conditions
hereinafter Set forth, arid other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and intending to be legally
bound, Licensor and Licensee hereby agree as follows:
SUBLICENSE ACKNOWLEDGMENT AND AGREEMENT
     Licensee acknowledges and agrees that this Agreement and all of Licensee’s
rights under this Agreement shall at all times be subject and subordinate to all
terms and provisions of the Parking License. Except as otherwise provided in
this Agreement, all obligations of and limitations on “Licensee” under the
Parking License shall be binding upon and be the responsibility of Licensee as
such relate to the Parking Facility and Licensee’s use thereof. Moreover,
Licensee agrees that all indemnifications, releases, waivers and other
obligations of Licensee hereunder shall run to the benefit of and be enforceable
by Owner and that all, notices and rights granted to or consents or approvals
required by “Licensor” hereunder shall also run to the benefit of Owner and
shall also require the consent and approval of Owner. Licensee hereby agrees. if
requested by Owner, to attorn to Owner in all respects as the “Licensor”
hereunder as if this Agreement was a direct license between Licensee and Owner
from and after the date Owner so requests. In the event of a default by Licensor
as licensee under the Parking License, Owner shall provide Licensee written
notice of such default and the opportunity to cure such default. In the event
Owner terminates the Parking License solely due to a default by Licensor
thereunder, Licensee shall attorn to Owner in all respects as the “Licensor”
hereunder and this Agreement shall become a direct license between Licensee and
Owner from and after termination of the Parking License. Licensee shall cure any
and all then existing Licensee defaults under this Agreement, if any.
Notwithstanding any of the provisions of this Agreement or the Parking License,
neither conversion of this Agreement to a direct license nor any assignment of
any rights or obligations hereunder shall in any mariner release or modify the
obligations of Licensor to Owner under the Parking License.
     1. Definitions. As used in this Agreement, the following terms shall have
the meanings indicated:
     Access Card shall have the meaning set forth in Section 5.
     Access Hours shall have the meaning set forth in Section 6.
     Applicable Law shall mean any and all present and future statutes,
ordinances, rules, regulations,

1



--------------------------------------------------------------------------------



 



judicial decisions, permits and/or certificates of any Governmental Authority in
any way applicable to the Land, the Parking Facility, the License, Licensor or
Licensee, as the case may be.
     Business Day shall mean any day other than a Saturday, Sunday or the
following legal holidays New Year’s Day, Memorial Day, July 4th, Labor Day,
Thanksgiving Day, day after Thanksgiving Day and Christmas Day.
     Effective Date shall have the meaning set forth in the initial paragraph of
this Agreement.
     Expiration Date shall have the meaning set forth in Section 3.
     Governmental Authority shall mean any federal, state, local or other
governmental entity, or any agency thereof, having jurisdiction over the Land,
Parking Facility, License, Licensor or Licensee, as the case may be.
     Land shall have the meaning set forth in the first Recital.
     License shall have the meaning set forth in Section 2.
     Parking Spaces shall mean any of the unreserved parking spaces located in
the Parking Facility.
     Users shall mean any individual who is a tenant, employee or invitee of
Licensee and who is granted the right to use an Access Card by Licensee.
Licensee shall provide to Licensor a written list which identifies each User and
shall update such list as reasonably necessary. As between Licensor and
Licensee, arty individual who has possession of an Access Card shall be
conclusive evidence that such individual is a User hereunder.
     2. Grant of License. Licensor hereby grants to Licensee, and Licensee
hereby accepts, a license (the “License”) for the use of up to 75 Parking Spaces
(“Initial Spaces”) during the Access Hours by Users, which License shall be
subject to, and used in accordance with, the terms and conditions of this
Agreement and the Parking License. Licensee hereby accepts the License of 75
Parking Spaces. In addition, in the event that Licensee requests any additional
Parking Spaces, Licensor hereby agrees to grant such spaces (so long as Licensor
has additional spaces not already licensed to a sub-tenant of Licensor) pursuant
to the terms hereof (“Additional Spaces”). In addition, in the event that
Licensee occupies the Offer Space (as defined in the Sublease), Licensor shall
license additional Parking Spaces to Licensee pursuant to the requirements of
the Sublease (“ROFR Spaces”). Except as otherwise expressly provided herein, the
License shall be irrevocable by Licensor. Nothing herein contained shall be
construed to grant to Licensee any estate in real property nor the exclusive
right to a particular Parking Space, but rather a license only.
     3. Term. The term of this Agreement and the License (the “Term”) shall
commence on the Effective Date and shall expire at 5:00 p.m. Memphis, Tennessee
time on April 30, 2015, or such earlier date on which this Agreement and the
License are terminated in accordance with the provisions of this Agreement (the
“Expiration Date”).
     4. Monthly Parking Fee.

  a.   In connection with the Initial Spaces, commencing on the Effective Date
and continuing thereafter throughout the entire term of this Agreement, Licensee
agrees to pay to Licensor, or with Licensor’s consent directly to Owner, for the
parking rights granted herein a rate of Zero Dollars ($0.00) per month.

2



--------------------------------------------------------------------------------



 



  b.   In connection with the Additional Spaces, commencing upon request of such
Additional Spaces by Licensee and continuing thereafter through the entire term
of this Agreement, Licensee agrees to pay to Licensor, or with Licensor’s
consent directly to Owner, for the parking rights granted herein, a rate of
Seventy Five Dollars ($75.00) per month, which monthly rental shall be paid on
or before the first day of each calendar month during the Term. In the event the
Term of this Agreement commences or expires on a day other than the first day of
a calendar month, the applicable Monthly Parking Rate shall be prorated for the
applicable period.     c.   In connection with the ROFR Spaces, commencing upon
Licensee’s occupancy of the Offer Space and continuing thereafter through the
entire term of this Agreement, Licensee agrees to pay to Licensor, or with
Licensor’s consent directly to Owner, for the parking rights granted herein, a
rate to be mutually agreed upon between Licensor and Licensee, which monthly
rental shall be paid on or before the first day of each calendar month during
the Term. In the event the Term of this Agreement commences or expires on a day
other than the first day of a calendar month, the applicable Monthly Parking
Rate shall be prorated for the applicable period.

     5. Access. Access to the Parking Facility shall be obtained by way of an
access card (an “Access Card”) issued by Owner to Licensee. Owner shall provide
to Licensee 75 Access Cards (which amount shall be increased proportionately in
the event Licensee obtains Additional Spaces or ROFR Spaces). Licensee may
distribute the Access Cards to such Users as Licensee may elect. By accepting an
Access Card, each User shall be conclusively deemed to have agreed to all terms
and conditions of this Agreement. Owner may exchange Access Cards for new Access
Cards from time to time in its sole discretion, and Licensee agrees to cause
each User to promptly deliver its Access Card in exchange for the replacement
Access Card. If any Access Card is lost, stolen or damaged, the same shall be
immediately reported to Owner, and Owner agrees to replace such Access Card upon
receipt of Owner’s then-standard replacement fee . Only one (1) automobile may
enter the Parking Facility with each use of an Access Card, and each entry to
the Parking Facility using an Access Card must be followed by an exit from the
Parking Facility using the Access Card before another entry using such Access
Card will be permitted. Owner shall have the right to so program the Access
Cards.
     6. Access Hours. License granted hereunder shall be valid for entry to and
exit from the Parking Facility twenty-four (24) hours a day seven days a week;
provided, however, that Users will not be permitted to enter or exit the Parking
Facility at any time after 6:00 p.m. on Business Days on which any event is
scheduled at the adjacent baseball stadium (“Stadium”) and will not be permitted
to enter or exit the Parking Facility on non-Business Days on which any event is
scheduled at the Stadium during the period of time commencing three hours
before, arid ending two hours after the conclusion of, the scheduled event.
Notwithstanding anything herein to the contrary, if any User gains entry to or
exits from the Parking Facility at any time other than the Access Hours, then
Licensee shall pay to Licensor, upon demand, the parking rate in effect at the
time of such entry or exit regardless of when such User actually gained access
to the Parking Facility. Licensor shall have the right, but not the obligation,
to program the Access Cards to permit entry to the Parking Facility only during
the Access Hours.
     7. No After Hours Personnel. Licensee acknowledges and agrees that Owner
shall have no obligation to provide security and may not have any personnel on
site at the Parking Facility between the hours of 10:00 p.m. and 6:00 a.m. on
Business Days or any time on non-Business Days. Licensee shall notify all of its
Users of this fact and that upon request a security guard from the Moore
Building will be available to accompany Users to their vehicles during the above
referenced time periods.

3



--------------------------------------------------------------------------------



 



     8. Reserved Spaces. Licensee acknowledges and agrees that none of the
Parking Spaces shall be reserved parking spaces. In no event shall Licensor
reimburse Licensee the amount of any fine or penalty imposed on such User for
parking in violation of any Applicable Law. At the discretion of Owner, Owner
may at any time designate assigned parking spaces or may eliminate assigned
parking spaces altogether and may provide attendant parking or such other system
or management of parking as Owner deems necessary or desirable.
     9. Maintenance and Use. Throughout the Term, Owner shall use commercially
reasonable efforts to maintain the Parking Facility in good working order and
repair and shall use and maintain the Parking Facility in accordance with all
Applicable Law. Licensee shall use, and shall cause each User to use, the
Parking Spaces and the Parking Facility in accordance with, and shall comply and
cause each User to comply with, all Applicable Law and all of the terms and
conditions of this Agreement and any rules and regulations relating to the use
of the Parking Facility as Owner may adopt from time to time. Neither Licensee
nor any User shall use or permit its Users to use the Parking Facility or any
part thereof in any manner which would in any way (i) violate any Applicable Law
or this Agreement, (ii) cause structural injury or damage to the Parking
Facility or any part thereof, (iii) constitute a public or private nuisance,
(iv) be reasonably likely to damage any personal property (including
automobiles) or result in injury or death to any person, or (v) alter the
appearance of the exterior or any portion of the interior of the Parking
Facility.
     10. Licensee’s Insurance. At all times after the execution of this
Agreement, Licensee will carry and maintain, at its expense with insurance
companies reasonably acceptable to Licensor, (i) a commercial
(comprehensive) liability insurance policy, including insurance against assumed
or contractual liability under this Agreement, with respect to liability arising
out of the ownership, use, occupancy or maintenance of the Parking Facility and
all areas appurtenant thereto, to afford protection with respect to bodily
injury, death or property damage of not less than Five Million Dollars
($5,000,000) combined single limit; and (ii) automobile liability with single
limit coverage of at least $1,000,000 for all owned, hired or non-owned
vehicles. Each liability policy shall include an “Additional Insured
Endorsement” in favor of Licensor and Licensor’s designees. A certificate of
such insurance in a form reasonably satisfactory to Licensor shall be furnished
to Licensor reflecting the limits and endorsements required herein. Each policy
shall require notice of non-renewal to Licensor and shall further provide that
it may not be altered or canceled without thirty (30) days’ notice being first
given to Licensor. Licensor agrees to cooperate with Licensee to the extent
reasonably requested by Licensee to enable Licensee to obtain such insurance
with respect to improvements. Licensor shall have the right to require increased
limits if, in Licensor’s reasonable judgment, such increase is necessary. All
policies required to be maintained hereunder shall include a waiver of
subrogation in favor of Licensor.
     11. Owner’s Insurance. Pursuant to the terms of the Parking License, Owner
will maintain, during the Term of this Agreement, (i) a commercial
(comprehensive) liability insurance policy and a garage keepers legal liability
policy, including insurance against assumed or contractual liability with
respect to liability arising out of the ownership, use, occupancy or maintenance
of the Parking Facility and all areas appurtenant thereto, to afford protection
with respect to bodily injury, death or property damage of not less than Five
Million Dollars ($5,000,000) combined single limit; and (ii) fire and extended
coverage insurance insuring the Parking Facility against damage or loss from
fire or other casualty normally insured against under the terms of standard
policies of fire and extended coverage insurance. Licensor shall not be
obligated to insure any property of Licensee or any User. All policies required
to be maintained hereunder shall include a waiver of subrogation in favor of
Licensee.
     12. Waiver of Claims. Notwithstanding anything in this Agreement to the
contrary, each

4



--------------------------------------------------------------------------------



 



party hereto releases and waives all claims, rights of recovery, and causes of
action that either such party or any party claiming by, through, or under such
party by subrogation or otherwise may now or hereafter have against the other
party or any of the other party’s directors, officers, shareholders, partners,
members, employees or agents for any loss or damage that may occur to the
Parking Facility or any of the personal property located thereon by reason of
fire, act of God, the elements, or any other cause, excluding willful misconduct
but including negligence of the parties hereto or their directors, officers,
shareholders, partners, members, employees or agents that was required to be
insured under the terms of this Agreement. Licensor shall not be liable to
Licensee or any User for any inconvenience or loss to Licensee or any User in
connection with any of the repair, maintenance, damage, destruction,
restoration, or replacement referred to in this Agreement. Licensor shall not be
liable to Licensee or any User and Licensee, for itself and on behalf of each
User, hereby waives all claims against Licensor and its directors, officers,
shareholders, partners, members, employees, or agents for any incidental or
consequential damages, loss of profits, business interruption, acts of other
users, licensees, vandalism, loss of trade secrets or other confidential
information, and any damage, loss or injury caused by a defect in the Parking
Facility or any other cause in, on, or about the Parking Facility or any part
thereof, unless caused solely by the intentional or willful misconduct of
Licensor. The waivers in this Section shall survive the expiration or earlier
termination of this Agreement.
     13. No Liability. Without limiting the generality of the foregoing waivers,
Licensee expressly acknowledges and agrees, for itself and on behalf of each
User, that Licensor and its directors, officers, shareholders, partners,
members, employees, agents and contractors shall have no liability for any of
the following (unless the same arises solely as a result of the gross negligence
or willful misconduct of Licensor): (a) any damage to property; (b) any loss of
or damage to persons or property by theft, vandalism, malicious mischief or
otherwise; (c) any injury or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, oil, electricity, water, rain or snow,
leaks from any part of the Parking Facility (including, without limitation,
pipes, appliances, plumbing works, cooling systems, the roof, the street or
subsurface) or from any other place or by any other cause of whatever nature, or
dampness; (d) any of the foregoing which may be caused by any tenant, invitee,
User, guest or other person in the Parking Facility or by operations in
construction of any private, public or quasi-public work; and (e) damage or
injury sustained as a result of faulty brakes or other equipment failure. In
addition, Licensor shall not be responsible for vehicles stolen from the Parking
Facility, nor for articles left in vehicles (including, without limitation,
cellular telephones, CB radios, antennas, tape decks and tape cartridges,
stereos, CD players and compact discs and any other personal property). No
employee or other agent of Licensor shall ever have the authority to vary the
limitations on liability set forth herein. Licensee shall provide a copy of the
foregoing waiver in the form attached hereto as Exhibit A to each User as a
condition to their use of the Parking Facility. The waivers in this Section
shall survive the expiration or earlier termination of this Agreement.
     14. Indemnity. Except for the claims, rights of recovery and causes of
action waived in Sections 12 and 13, Licensee shall indemnify and hold harmless
Licensor and Licensor’s directors, officers, shareholders, partners, members,
employees, agents and contractors, from all claims, losses, costs, damages, or
expenses (including reasonable attorneys’ fees) in connection with any injury
to, including death of, any person or damage to any property arising, wholly or
in part, out of any action, omission, or neglect of Licensee or Licensee’s
directors, officers, shareholders, partners, members, employees, agents,
invitees, Users, guests, or any parties contracting with Licensee relating to
the Parking Facility. If Licensor shall without fault on its part, be made a
party to any action commenced by or against Licensee, the Licensee shall protect
and hold Licensor harmless and shall pay all costs, expenses, including
reasonable attorneys fees in connection therewith. Licensee’s obligations under
this Section shall not be limited by the amount or types of insurance maintained
or required to be maintained by Licensee under this Agreement.

5



--------------------------------------------------------------------------------



 



The obligations under this Section shall survive the expiration or earlier
termination of this Agreement.
     15. Revocation and Termination. It is the intent of Licensor and Licensee
that the License granted herein shall be irrevocable for the duration of the
Term, and neither Licensor nor Licensee shall be entitled to revoke the License
or terminate this Agreement except under the limited circumstances expressly set
forth in this Agreement. Notwithstanding the foregoing, Licensee acknowledges
and agrees that any User’s right to enjoy the benefits of the License may be
terminated by Licensor under the circumstances set forth in this Agreement, and
no such termination by Licensor shall be deemed a revocation of the License or a
default under this Agreement. Notwithstanding any other provision of this
Agreement, Licensee shall have the right to terminate this Agreement upon the
termination of that certain Sublease Agreement entered into between Licensor as
Landlord and Licensee as Tenant concurrently herewith.
     16. Assignment. Licensor shall have the unqualified right to assign its
interest and obligations to any person or entity without the consent of
Licensee, so long as Licensor’s assignee expressly assumes the obligations of
Licensor hereunder, and Licensor shall be released from all obligations and
liabilities hereunder from and after the effective date of such assignment and
assumption. Licensee may not assign its interest under this Agreement without
the prior written consent of Licensor, which consent Licensor may grant or
withhold in Licensor’ s sole discretion. If Licensor consents to any such
assignment, unless expressly consented to by Licensor, no such assignment shall
release Licensee from any of its obligations hereunder.
     17. Surrender. On the Expiration Date, or on such earlier date as this
Agreement and the License may be terminated in accordance with the provisions
hereof, Licensee covenants and agrees to cause all Access Cards to be returned
to Owner and shall quit and surrender use of the Parking Facility and all
Parking Spaces. Licensee’s obligation to observe and perform this covenant shall
survive the expiration or earlier termination of the Term.
     18. Subordination. This Agreement, the Sublicense and the rights of
Licensee hereunder are expressly subject and subordinate to (i) the terms,
conditions and provisions of any ground lease of the Land pursuant to which
Owner holds its interest in the Land and/or the Parking Facility, and (ii) the
lien of any mortgage against Owner’s interest in the Land and/or the Parking
Facility (whether fee simple or leasehold under a ground lease); provided,
however, that so long as Licensee performs its obligations hereunder, no ground
lessor under a ground lease nor any mortgagee under a mortgage shall disturb the
License or Licensee’s right to use the Parking Facility in the event any such
ground lessor or mortgagee succeeds to Owner’s interest in the Land and/or the
Parking Facility. The foregoing subordination and nondisturbance shall be
self-operative upon the execution and delivery of this Agreement by Licensor and
Licensee, no further instrument of subordination shall be necessary or required,
and any third party may rely on this provision as confirmation of Licensee’s
subordination of its interests hereunder as aforesaid, subject to the right of
nondisturbance set forth above. If, in connection with any temporary and/or
permanent financing in connection with the Land and/or the Parking Facility, any
lender requests reasonable modifications of this Agreement as a condition to
such financing, Licensee shall not unreasonably withhold or delay the execution
and/or delivery of such modification so long as the same does not increase
Licensee’s financial obligations hereunder or materially adversely affect the
License or Licensee’s use of the Parking Facility.
     19. Notices. All notices and other communications under or with respect to
this Agreement and/or the License shall be in writing and shall be deemed
delivered (i) upon receipted delivery, if sent by messenger or personal courier,
(ii) one Business Day after being deposited in the U.S. Mail, registered or
certified, return receipt requested, in any case with postage/delivery prepaid
or billed to sender and

6



--------------------------------------------------------------------------------



 



addressed as follows:
If to Licensor:
ESS SUSA Holdings LLC
2795 E. Cottonwood Parkway, Suite 400
Salt Lake City, UT
Attn: General Counsel
If to Licensee:
GTx, Inc.

         
 
 
 
   
 
       
 
 
 
Attn:    

Either party may change its address for purposes of notice hereunder by
delivering written notice thereto to the other in the manner set forth above.
Notwithstanding the foregoing, any delivery which is rejected by the addressee
or which is undeliverable because of an address change of which no notice was
given shall be deemed delivered upon the attempted delivery thereof.
     20. No Waiver. No waiver of any provision of this Agreement shall be
considered a waiver of any other provision hereof nor a waiver of subsequent
application of such provision. No waiver shall be enforceable unless in writing
and signed by the party against whom enforcement is sought. No delay or omission
in exercising or enforcing the rights herein granted shall be construed as a
waiver of such rights. The acceptance by any party of a partial payment of any
amount due and owing to such party hereunder shall not be deemed a waiver of the
right to receive the balance of such account.
     21. Interest. All amounts payable by Licensee to Licensor under this
Agreement, if not paid when due, shall bear interest from the date due until
paid at the then maximum lawful rate (the “Default Rate”).
     22. Holding Over. If Licensee does not surrender possession of the Leased
Spaces at the end of the Term or upon earlier termination of this Agreement, at
the election of Licensor, Licensee shall be a licensee-at-sufferance of Licensor
from day to day and the Monthly Rental Rate during the period of such holdover
shall be two (2) times the amount which Licensee was obligated to pay for the
month immediately preceding the end of the Term or termination of this
Agreement.
     23. Entire Agreement. This Agreement and any exhibits attached hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof. This Agreement may be amended, supplemented or otherwise modified
only by a written instrument executed by all of the parties hereto. If any term
or provision of this Agreement is deemed to be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
continue in full force and effect to the fullest extent permitted by Applicable
Law.
     24. No Representations. Licensee acknowledges and agrees that neither
Licensor nor any party acting by, through or under Licensor has made any
representations or warranties of any kind with respect to the Land, the Parking
Facility, the License or the Parking Spaces except as expressly set forth in
this Agreement, and no such representations or warranties shall be implied or
inferred from the actions of Licensor or any party acting by, through or under
Licensor nor from any provision of this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first written above.

             
LICENSOR:
      ESS SUSA HOLDINGS, LLC,    
 
      a Delaware limited liability company    

             
 
  By:                              , member    

             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

                  LICENSEE:       GTX, INC., a Delaware corporation    
 
               
 
      By:        
 
      Name:
Title:  
 
Henry P. Doggrell
Vice President, General Counsel and Secretary    

8



--------------------------------------------------------------------------------



 



Consented to by Owner as of the date first above set forth.

                      OWNER:   Moore Garage LLC    
 
                        By: Parkway Properties LP, its sole general member    
 
                            By: Parkway Properties General Partners, Inc., its
 
                            sole general partner
 
                   
 
          By        
 
             
 
Name: John J. Buckley    
 
              Title: Senior Vice President    

9



--------------------------------------------------------------------------------



 



Exhibit A
Waiver of Liabilities
     Use of the Parking Facility is subject to (i) the terms and conditions of
that certain Parking License Agreement dated December 29, 1998 by and between
Moore Garage LLC (“Owner”) and ESS SUSA Holdings, LLC, as successor in interest
to SUSA-TN LLC as such may be amended from time to time, and (ii) any and all
rules and regulations adopted by Licensor from time to time. A copy of the
Parking License Agreement is available from Owner upon request.
     Owner shall not be liable to Licensee or any User, and User hereby waives
all claims against Owner and its directors, officers, shareholders, partners,
members, employees or agents for any incidental or consequential damages, loss
of profits, business interruption, acts of other users, licensees, vandalism,
loss of trade secrets or other confidential information, and any damage, loss or
injury caused by a defect in the Parking Facility or any other cause in, on, or
about the Parking Facility or any part thereof, unless caused solely by the
gross negligence or willful misconduct of Owner.
     Without limiting the generality of the foregoing, each User by use of the
Access Card expressly acknowledges and agrees that Owner and its directors,
officers, shareholders, partners, members, employees, agents and contractors
shall have no liability for any of the following (unless the same arises as a
result of the gross negligence or willful misconduct of Owner): (a) any damage
to property; (b) any loss of or damage to persons or property by theft,
vandalism, malicious mischief or otherwise; (c) any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas, oil,
electricity, water, rain or snow, leaks from any part of the Parking Facility
(including, without limitation, pipes, appliances, plumbing works, cooling
systems, the roof, the street or subsurface) or from any other place or by any
other cause of whatever nature, or dampness; (d) any of the foregoing which may
be caused by any tenant. invitee, User, guest or other person in the Parking
Facility or by operations in construction of any private, public or quasi-public
work; and (e) damage or injury sustained as a result of faulty brakes or other
equipment failure. In addition, Owner shall not be responsible for vehicles
stolen from the Parking Facility, nor for articles left in vehicles (including,
without limitation, cellular telephones, CB radios, antennas, tape decks and
tape cartridges, stereos, CD players and compact discs and any other personal
property). No employee or other agent of Owner shall ever have the authority to
vary the limitations on liability set forth herein.
     These waivers shall survive the expiration or earlier termination of the
Parking License Agreement.

10



--------------------------------------------------------------------------------



 



EXHIBIT F
STATE OF TENNESSEE
COUNTY OF SHELBY
MEMORANDUM OF SUBLEASE
     This Memorandum of Sublease will evidence and, when recorded, serve as
notice that ESS SUSA HOLDINGS, LLC, a Delaware limited liability company
(“Landlord”), the lessor of certain real property described on Exhibit A
attached hereto (the “Subject Property”) has subleased the 7th and 8th floors
within the William R. Moore Building (“Building”) which is located on the
Subject Property to GTx, Inc., a Delaware corporation (“Tenant”) pursuant to the
terms and provisions of the certain Sublease Agreement of even date herewith
(the “Sublease”). Capitalized terms used but not otherwise defined in this
Memorandum of Sublease shall have the meaning set forth in the Sublease. The
Sublease provides in part as follows:

  1.   TERM. Subject to the provisions contained in the Sublease, Landlord has
granted to Tenant a lease of certain space within the Building through April 30,
2015.     2.   RIGHT OF FIRST REFUSAL. Subject to the provisions contained in
the Sublease, Landlord has granted Tenant a right of first refusal with respect
to the leasing of the 3rd and 4th floors of the Building.

     Upon the termination or expiration of the Sublease for any reason, Landlord
shall have the right without the necessity of obtaining the signature of Tenant
to record a cancellation of this Memorandum of Sublease.
     The terms and provisions of the Sublease are incorporated herein by
reference. Copies of the Sublease are on file at the respective offices of
Landlord and Tenant. This document is not intended to alter or modify in any
manner any of the terms and conditions of the Sublease referred to herein, but
rather to serve as a written memorandum thereof for purposes of recordation and
notice. The terms of the Sublease shall govern all matters referenced herein.

 



--------------------------------------------------------------------------------



 



Executed as of this ____ day of December, 2007.

                     
 
  Landlord:                         ESS SUSA HOLDINGS, LLC             a
Delaware limited liability company    
 
                            By: Extra Space Storage LLC, sole member    
 
                   
 
          By:        
 
          Name:  
 
   
 
          Title:  
 
   
 
             
 
   

                     
 
  Tenant:                         GTx, Inc.                 a Delaware
corporation    
 
                   
 
          By:        
 
                                         , member    
 
                   
 
          By:        
 
          Name:  
 
   
 
          Title:  
 
   
 
             
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TEMPORARY SPACE
[DIAGRAM OF 3RD FLOOR TEMPORARY OFFICE SPACE]

